DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 09/29/2021, with respect to the rejection of claims 1-24 have been fully considered and are persuasive.  The rejection of claims 1-24 has been withdrawn. 

The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
An electronic component, comprising: a body; first and second external electrodes respectively disposed on opposite ends of the body in a first direction; a first metal frame including a first support portion bonded to the first external electrode and a first mounting portion extending from a lower end of the first support portion parallel to the first direction and to an end of the first mounting portion toward the second external electrode; and a second metal frame including a second support portion bonded to the second external electrode and a second mounting portion extending from a lower end of the second support portion parallel to the first direction and away from the first external electrode.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a first metal frame including a first support portion bonded to the first external electrode and a first mounting portion extending from a lower end of the first support portion parallel to the first direction and to an end of the first mounting portion toward the second external electrode; and a second metal frame including a second support portion bonded to the second external electrode and a second mounting portion extending from a lower end of the second support portion parallel to the first direction and away from the first external electrode” in combination with the other claim limitations. 

Regarding independent claim 15, the prior art fails to teach or suggest, alone or in combination:
An electronic component, comprising: a body; first and second external electrodes respectively disposed on first and second opposite ends of the body in a first direction; a first metal frame including a first support portion disposed on the first external electrode and a first mounting portion extending from an end of the first support portion; and a second metal frame including a second support portion disposed on the second external electrode and a second mounting portion extending from an end of the second support portion, wherein a shortest distance d2 between the first and second mounting portions is larger than a shortest distance d1 between the first and second external electrodes, and is shorter than a distance between the first and second opposite ends of the body, and wherein the shortest distance d2 is defined by a first point overlapping the body in a second direction perpendicular to the first direction and a second point not overlapping the body in the second direction.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein a shortest distance d2 between the first and second mounting portions is larger than a shortest distance d1 between the first and second external electrodes, and is shorter than a distance between the first and second opposite ends of the body, and wherein the shortest distance d2 is defined by a first point overlapping the body in a second direction perpendicular to the first direction and a second point not overlapping the body in the second direction” in combination with the other claim limitations. 

Regarding independent claim 21, the prior art fails to teach or suggest, alone or in combination:
An electronic component, comprising: a body; first and second external electrodes respectively disposed on first and second opposite surfaces of the body; 6Application No. 16/867,849 a first metal frame connected to the first external electrode and having a first mounting portion that is overlayed by the body along a first direction parallel to the first end of the body; and a second metal frame connected to the second external electrode and having a second mounting portion that is outside of an area of overlap with the body along the first direction parallel to the first end of the body.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a first metal frame connected to the first external electrode and having a first mounting portion that is overlayed by the body along a first direction parallel to the first end of the body; and a second metal frame connected to the second external electrode and having a second mounting portion that is outside of an area of overlap with the body along the first direction parallel to the first end of the body” in combination with the other claim limitations. 

Cited Prior Art
PARK et al (US 2016/0086730) teaches relevant art in Fig. 1.
Tanaka (US 2007/0081301) teaches relevant art in Fig. 1.
McConnell et al (US 2017/0358397) teaches relevant art in Fig. 8.
PARK et al (US 2016/0217928) teaches relevant art in Fig. 7.
Yokoi et al (US 2006/0110538) teaches relevant art in Fig. 4.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848